                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

SARAH JONES,                                        )
                                                    )
                               Plaintiff,           )
                                                    )
v.                                                  )       Case No. 4:18-cv-00901
                                                    )
SAINT LUKE’S MEDICAL GROUP,                         )
a/k/a SAINT LUKE’S PHYSICIAN                        )
GROUP, INC.,                                        )
                                                    )
                               Defendant.           )

       DEFENDANT’S ANSWER TO PLAINTIFF’S PETITION FOR DAMAGES

        Defendant Saint Luke’s Physician Group, Inc. (“SLPG”) f/k/a Saint Luke’s

Medical Group provides the following Answer to Plaintiff’s Petition for Damages.1

        1.         Plaintiff Jones is an individual and resident of Independence, Missouri.

     ANSWER:               Admitted upon belief and information for purposes of this
Answer only.

        2.         Defendant Saint Luke’s owns and operates medical facilities in Missouri

and Kansas.

      ANSWER: Denied. Further answering, SLPG states it is a subsidiary of Saint
Luke’s Health System, Inc. SLPG operates physician practices in the Kansas City
metropolitan area and the surrounding region.

        3.         Jurisdiction and venue are properly placed inasmuch as all transactions

relevant to this action arose in Jackson County, Missouri.

       ANSWER: Admitted the United States District Court for the Western
District of Missouri has subject matter jurisdiction over Plaintiff’s claims.


        1
            SLPG repeats Plaintiff’s allegations and then provides its ANSWER in bold.


FIRMWIDE:160061692.1 091059.1036
             Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 1 of 13
        4.       Subject matter jurisdiction is proper inasmuch as plaintiff has received a

notice of right to sue from the Missouri Commission on Human Rights bearing a date of

May 2, 2018.

        ANSWER:           Denied for lack of information/knowledge.

               COUNT I: DISABILITY DISCRIMINATION IN VIOLATION
                                 R.S. MO. 213.055

        5.       Plaintiff incorporates all of the foregoing allegations, and further states as

follows.

        ANSWER: SLPG incorporates by reference its ANSWERS to paragraphs 1-4
as if fully restated here.

        6.       Plaintiff served defendant Saint Luke’s as a Medical Assistant in a highly

appropriate and productive manner for over a year, until her involuntary termination

from employment with Saint Luke’s in June, 2017.

       ANSWER: Admitted Plaintiff worked as a Medical Assistant for SLPG,
which terminated her employment in June 2017. Denied as to all remaining
allegations.

        7.       Plaintiff Jones successfully performed her duties at a satisfactory level

throughout the duration of her active employment with defendant Saint Luke’s.

        ANSWER:           Denied.

        8.       During the course of her employment with defendant Saint Luke’s,

plaintiff Jones possessed one or more disabling conditions, including a Stress/Anxiety

condition which substantially impaired one or more of her major life activities.

        ANSWER:           Denied for lack of information/knowledge.




FIRMWIDE:160061692.1 091059.1036         2
             Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 2 of 13
         9.       Plaintiff Jones’ disabling conditions were exacerbated by her workplace

environment.

         ANSWER:          Denied for lack of information/knowledge.

         10.      Plaintiff Jones informed her upper supervision, inclusive of Teresa Iseman

and Heather Hoffman, of her disabling conditions, and requested reasonable

accommodation for the same.

         ANSWER:          Denied.

         11.      Ultimately, plaintiff Jones’ disabling condition required her to take a

protected Leave of Absence starting in early June of 2017, and to be placed on

medication and attend appointments with one or more health care providers, all of

which actions constituted lawfully protected requests for reasonable accommodation.

      ANSWER: Denied Plaintiff requested or took a protected leave of absence in
June 2017. Further answering, denied for lack of information/knowledge as to
anything Plaintiff or Plaintiff’s alleged conditions “required.” Denied as to all
remaining allegations.

         12.      Despite plaintiff’s proper expressions of her need for reasonable

accommodation, defendant unlawfully denied reasonable accommodation to plaintiff

Jones.

         ANSWER:          Denied.

         13.      Upon her return from protected Leave of Absence, plaintiff’s supervisors

stripped her of her prior job title and responsibilities, and ultimately terminated

plaintiff in violation of her rights to be free of unlawful disability discrimination.

         ANSWER:          Denied.




FIRMWIDE:160061692.1 091059.1036          3
              Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 3 of 13
        14.      The actions of defendant as set forth above were unlawful violations of

plaintiff’s rights to be free of unlawful discrimination under Missouri law as found at

R.S. Mo. 213.055.

        ANSWER:           Denied.

        15.      As a direct and proximate result of plaintiff’s unlawful treatment by

defendant, as referenced above, plaintiff Jones has incurred actual and compensatory

damages in a total amount exceeding $75,000.00.

        ANSWER:           Denied.

        16.      Plaintiff is further entitled to an award of punitive damages in an amount

exceeding $75,000 due to the malicious and/or reckless conduct of defendant.

        ANSWER:           Denied.

        17.      Plaintiff further is entitled to an award of prejudgment interest, together

with her attorneys fees and expenses, arising from defendant’s unlawful actions.

        ANSWER:           Denied.

        WHEREFORE, plaintiff Jones prays for the Court’s order against defendant Saint

Luke’s granting her judgment as and for her actual, compensatory and punitive

damages in an amount exceeding $75,000.00, for prejudgment interest, for her

attorney’s fees and expenses, together with such other relief as the Court deems proper.

        ANSWER:           Denied Plaintiff is entitled to any of the relief requested.

                        COUNT II: RETALIATION IN VIOLATION OF
                                     R.S. MO. 213.070

        18.      Plaintiff incorporates all of the foregoing allegations, and further states as

follows.



FIRMWIDE:160061692.1 091059.1036       4
           Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 4 of 13
        ANSWER: SLPG incorporates by reference its ANSWERS to paragraphs 1-17
as if fully restated here.

        19.      Plaintiff served defendant Saint Luke’s as a Medical Assistant in a highly

appropriate and productive manner for over a year, until her involuntary termination

from employment with Saint Luke’s in June, 2017.

       ANSWER: Admitted Plaintiff worked as a Medical Assistant for SLPG,
which terminated her employment in June 2017. Denied as to all remaining
allegations.

        20.      Plaintiff Jones successfully performed her duties at a satisfactory level

throughout the duration of her active employment with defendant Saint Luke’s.

        ANSWER:           Denied.

        21.      During the course of her employment with defendant Saint Luke’s,

plaintiff Jones possessed one or more disabling conditions, including a Stress/Anxiety

condition which substantially impaired one or more of her major life activities.

        ANSWER:           Denied for lack of information/knowledge.

        22.      Plaintiff Jones’ disabling conditions were exacerbated by her workplace

environment.

        ANSWER:           Denied for lack of information/knowledge.

        23.      Plaintiff Jones informed her upper supervision, inclusive of Teresa Iseman

and Heather Hoffman, of her disabling conditions, and requested reasonable

accommodation for the same.

        ANSWER:           Denied.

        24.      Ultimately, plaintiff Jones’ disabling condition required her to take a

protected Leave of Absence starting in early June of 2017, and to be placed on



FIRMWIDE:160061692.1 091059.1036       5
           Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 5 of 13
medication and attend appointments with one or more health care providers, all of

which actions constituted lawfully protected requests for reasonable accommodation.

      ANSWER: Denied Plaintiff requested or took a protected leave of absence in
June 2017. Further answering, denied for lack of information/knowledge as to
anything else Plaintiff or Plaintiff’s alleged conditions “required.” Denied as to all
remaining allegations.

         25.     Despite plaintiff’s proper expressions of her need for reasonable

accommodation, defendant unlawfully denied reasonable accommodation to plaintiff

Jones.

         ANSWER:          Denied.

         26.     Upon her return from protected Leave of Absence, plaintiff’s supervisors

stripped her of her prior job title and responsibilities, and ultimately terminated

plaintiff in violation of her rights to be free of unlawful retaliation due to her protected

condition and/or need for reasonable accommodation concerning the same.

         ANSWER:          Denied.

         27.     The actions of defendant as set forth above were unlawful violations of

plaintiff’s rights to be free of unlawful retaliation under Missouri law as found at R.S.

Mo. 213.070.

         ANSWER:          Denied.

         28.     As a direct and proximate result of plaintiff’s unlawful treatment by

defendant, as referenced above, plaintiff Jones has incurred actual and compensatory

damages in a total amount exceeding $75,000.00.

         ANSWER:          Denied.




FIRMWIDE:160061692.1 091059.1036       6
           Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 6 of 13
        29.      Plaintiff is further entitled to an award of punitive damages in an amount

exceeding $75,000 due to the malicious and/or reckless conduct of defendant.

        ANSWER:           Denied.

        30.      Plaintiff further is entitled to an award of prejudgment interest, together

with her attorneys fees and expenses, arising from defendant’s unlawful actions.

        ANSWER:           Denied.

        WHEREFORE, plaintiff Jones prays for the Court’s order against defendant Saint

Luke’s granting her judgment as and for her actual, compensatory and punitive

damages in an amount exceeding $75,000.00, for prejudgment interest, for her

attorney’s fees and expenses, together with such other relief as the Court deems proper.

        ANSWER:           Denied Plaintiff is entitled to any of the relief requested.

                           COUNT III: VIOLATION OF THE
                    FAMILY MEDICAL LEAVE ACT, 29 U.S.C. 2601 et seq.

        31.      Plaintiff incorporates all of the foregoing allegations, and further states as

follows.

        ANSWER: SLPG incorporates by reference its ANSWERS to paragraphs 1-30
as if fully restated here.

        32.      Plaintiff served defendant Saint Luke’s as a Medical Assistant in a highly

appropriate and productive manner for over a year, until her involuntary termination

from employment with Saint Luke’s in June, 2017.

       ANSWER: Admitted Plaintiff worked as a Medical Assistant for SLPG,
which terminated her employment in June 2017. Denied as to all remaining
allegations.




FIRMWIDE:160061692.1 091059.1036       7
           Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 7 of 13
          33.    Plaintiff Jones successfully performed her duties at a satisfactory level

throughout the duration of her active employment with defendant Saint Luke’s.

          ANSWER:         Denied.

          34.    During the course of her employment with defendant Saint Luke’s,

plaintiff Jones possessed one or more serious health conditions, including a

Stress/Anxiety condition which substantially impaired one or more of her major life

activities.

          ANSWER:         Denied for lack of information/knowledge.

          35.    Plaintiff Jones further possessed a child who possessed a serious health

condition, a fact she made known to her supervision and/or management within

defendant’s employ.

     ANSWER: SLPG states Plaintiff informed Ms. Iseman she had a child with
asthma. Denied as to all remaining allegations.

          36.    Ultimately, plaintiff Jones’ serious health condition required her to take a

protected Leave of Absence starting in early June of 2017, and to attend appointments

with one or more health care providers, all of which actions constituted lawfully

protected activities pursuant to the Family Medical Leave Act (“FMLA”), 29 U.S.C. 2601

et seq.

      ANSWER: Denied Plaintiff requested or took a protected leave of absence in
June 2017. Further answering, denied for lack of information/knowledge as to
anything else Plaintiff or Plaintiff’s alleged conditions “required.” Denied as to all
remaining allegations.

          37.    Further, plaintiff Jones submitted a protected Certification to defendant

concerning her need for FMLA leave on behalf of her daughter in late June, 2017.



FIRMWIDE:160061692.1 091059.1036        8
            Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 8 of 13
      ANSWER: SLPG states Plaintiff applied for a leave of absence through
Liberty Mutual, but the leave was denied due to Plaintiff’s failure to submit the
required documentation. Denied as to all remaining allegations.

        38.      Upon her return from protected Leave of Absence, plaintiff’s supervisors

stripped her of her prior job title and responsibilities, and ultimately terminated

plaintiff in violation of her rights to be free of unlawful retaliation due to her need for

leave on her behalf and/or that of her daughter under the FMLA.

        ANSWER:           Denied.

        39.      The actions of defendant as set forth above were unlawful violations of

plaintiff’s rights to be free of unlawful retaliation under the FMLA, 29 U.S.C. 2601 et

seq.

        ANSWER:           Denied.

        40.      As a direct and proximate result of plaintiff’s unlawful treatment by

defendant, as referenced above, plaintiff Jones has incurred actual financial damages in

a total amount exceeding $75,000.00.

        ANSWER:           Denied.

        41.      Plaintiff is further entitled to an award of liquidated damages in an

amount exceeding $75,000 as against defendant.

        ANSWER:           Denied.

        42.      Plaintiff further is entitled to an award of prejudgment interest, together

with her attorneys fees and expenses, arising from defendant’s unlawful actions.

        ANSWER:           Denied.




FIRMWIDE:160061692.1 091059.1036       9
           Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 9 of 13
        WHEREFORE, plaintiff Jones prays for the Court’s order against defendant Saint

Luke’s granting her judgment as and for her actual and liquidated damages in an

overall amount exceeding $75,000.00, for prejudgment interest, for her attorney’s fees

and expenses, together with such other relief as the Court deems proper.

        ANSWER:           Denied Plaintiff is entitled to any of the relief requested.

                                   JURY TRIAL DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable.

        ANSWER:           Admitted Plaintiff seeks a jury trial on the claims pleaded.

                             AFFIRMATIVE AND OTHER DEFENSES

        SLPG incorporates herein by reference its ANSWERS to Plaintiff’s allegations
as set forth in its Answer to Plaintiff’s Petition for Damages to support its affirmative
and other defenses. In addition, SLPG sets forth the following affirmative and other
defenses.

        1.    Plaintiff’s Petition fails in whole or in part to state a claim upon which
relief can be granted against SLPG as, among other things, Plaintiff has failed to set
forth (and cannot set forth) sufficient facts that her alleged disability was a
motivating factor in the employment action(s) at issue in her Petition, which
allegation(s) SLPG specifically denies.

       2.    Plaintiff’s Petition contains no facts to support the allegations that
SLPG discriminated against Plaintiff on account of her alleged disability and/or any
protected activity. Thus, Plaintiff’s Petition fails in whole or in part to state a claim
upon which relief can be granted against SLPG.

        3.       Plaintiff’s Petition fails to state a prima facie case of retaliation.

      4.     Plaintiff failed in whole or in part to exhaust administrative remedies
pursuant to the Missouri Human Rights Act and/or Title VII.

       5.     Plaintiff’s claims are barred in whole or in part by the applicable
statutes of limitation, by the applicable regulatory limitations period, or by the
doctrine of laches.

      6.     Plaintiff’s claims are barred in whole or in part by the doctrine of
waiver, estoppel, and/or unclean hands.



FIRMWIDE:160061692.1 091059.1036      10
          Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 10 of 13
       7.     The acts of which Plaintiff complains either did not occur or did not
occur as Plaintiff alleged.

       8.    All actions taken by SLPG with respect to Plaintiff’s employment were
non-discriminatory, non-retaliatory, and at all times were taken for good cause, in the
good faith exercise of SLPG’s reasonable business judgment, were motivated by
SLPG’s assessment of its own reasonable business interests and for valid business
purposes, and were based on legitimate factors other than Plaintiff’s alleged
disability and/or engagement in any protected activity.

       9.    SLPG made good-faith efforts to comply with the laws that prohibit
certain conduct in the workplace by providing training on such prohibited conduct.

       10.    SLPG would have made the same employment decision with respect to
Plaintiff absent any unlawful or impermissible considerations, the existence of such
unlawful or impermissible considerations SLPG specifically denies.

       11.     SLPG established a reasonable accessible procedure by which alleged
victims of discrimination, retaliation, and/or harassment could make their complaints
known to appropriate officials who were in a position to act on complaints, and
Plaintiff failed to use such procedures.

      12.  Plaintiff cannot establish a claim of discrimination and/or hostile work
environment because her alleged disability did not contribute to any adverse
employment action she experienced.

       13.    This Court lacks subject matter jurisdiction over Plaintiff’s claims to the
extent Plaintiff’s Petition and the allegations contained therein exceed the scope of
the Plaintiff’s Charge of Discrimination.

       14.  SLPG denies any employee or agent acting within the course or scope of
their employment relationship caused harm, injury, or damage to Plaintiff.

       15.    Any harm to Plaintiff, the existence of which SLPG specifically denies,
was not proximately caused by SLPG and/or was caused by Plaintiff and/or third
parties over whom Plaintiff’s former employer had no control or who were acting
outside the course and scope of their employment. Consequently, SLPG is not liable
for the alleged conduct.

       16.     SLPG did not act with malice, evil motive, or reckless indifference to
Plaintiff’s statutory rights at any time.

       17.   SLPG is an equal opportunity employer that does not discriminate
against or harass employees on the basis of disability or any other protected status or
activity.



FIRMWIDE:160061692.1 091059.1036      11
          Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 11 of 13
     18.   Plaintiff has failed to mitigate her damages, the existence of which
damages SLPG specifically denies.

       19.    For any damages for which SLPG is found liable, the existence of which
damages and liability SLPG specifically denies, SLPG is entitled to a setoff or a
credit for any amounts Plaintiff earned or received or could have earned or received
through reasonable efforts on her part.

      20.    Plaintiff is not entitled to recover punitive, liquidated and/or exemplary
damages, the existence of which damages SLPG specifically denies, as Plaintiff has
not set forth and cannot set forth sufficient acts to support a claim for punitive,
liquidated and/or exemplary damages.

       21.    To the extent Plaintiff seeks punitive damages, her claims are barred, in
whole or part, because an award of punitive damages would: (1) constitute an
impermissible burden on interstate commerce, violating the Commerce Clause of
Article I, section 9 of the United States Constitution; and (2) violate SLPG’s rights
under the First, Fifth, Eighth, and Fourteenth Amendments of the United States
Constitution and analogous provisions of the Missouri Constitution.

       22.    Plaintiff cannot recover punitive damages because SLPG made good
faith efforts to comply with its non-discrimination, anti-harassment, and non-
retaliation obligations and because the individuals alleged to have discriminated
against, retaliated against, and/or harassed Plaintiff did not have sufficient authority
to expose SLPG to punitive damages.

       23.    Any alleged harm Plaintiff suffered, the existence of which harm SLPG
specifically denies, was not reasonably foreseeable.

       24.    SLPG is not liable for any alleged discrimination or harassment, the
existence of which SLPG specifically denies, because SLPG had reasonable measures
in place to prevent and/or to correct such discrimination and/or harassment, and
Plaintiff unreasonably failed to avail herself of such measures.

        25.   SLPG is currently without knowledge/information sufficient to set forth
all relevant facts in support of their affirmative defenses and/or to form a belief as to
whether it may have additional, as yet unstated, defenses available.

       26.    SLPG gives notice that it intends to rely upon such other defenses that
may arise as discovery proceeds. SLPG hereby reserves the right to amend its Answer
to assert any such defense(s).

      WHEREFORE, having fully Answered, SLPG respectfully requests that the
Court dismiss Plaintiff's Petition for Damages and order such other relief as the
Court deems just and proper.



FIRMWIDE:160061692.1 091059.1036      12
          Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 12 of 13
                                               Respectfully submitted,


                                               /s/ Alyssa M. Sediqzad
                                               Jeffrey D. Hanslick, #46693
                                               Alyssa M. Sediqzad, #70506
                                               LITTLER MENDELSON, P.C.
                                               1201 Walnut, Suite 1450
                                               Kansas City, MO 64106
                                               Telephone: 816.627.4400
                                               Facsimile: 816.627.4444
                                               jhanslick@littler.com
                                               asediqzad@littler.com

                                               ATTORNEYS FOR DEFENDANT

                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of November, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system and further certify that

I have mailed by U.S. Mail, first-class postage prepaid, the document to the following

counsel of record:

        Albert F. Kuhl
        LAW OFFICES OF ALBERT F. KUHL
        15700 College Boulevard, Suite 102
        Lenexa, KS 66219
        Al@KCjoblawyer.com

        ATTORNEY FOR PLAINTIFF


                                               /s/ Alyssa M. Sediqzad
                                               Attorney for Defendant




FIRMWIDE:160061692.1 091059.1036      13
          Case 4:18-cv-00901-NKL Document 3 Filed 11/13/18 Page 13 of 13
